United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50759
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAIME ALVAREZ-OCANEGRA,
also known as Jaime Alvarez-Bocanegra,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 5:02-CR-182-1
                         --------------------

Before KING, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jaime Alvarez-Ocanegra appeals his guilty-plea conviction

and sentence for conspiring to distribute heroin and launder

money.   He makes numerous challenges to his conviction and

sentence.

     The record indicates that Alvarez-Ocanegra knowingly and

voluntarily entered a guilty plea,1 reserving only the right to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Alvarez-Ocanegra argues that his guilty plea was not
knowingly and voluntarily entered because he was not advised that
drug quantity was an element of his offense that must be proved
                           No. 05-50759
                                -2-

challenge “any upward departure pursuant to U.S.S.G. § 5K2.0 from

the Guideline range found by the district court,” “waive[d] his

right to appeal his sentence on any ground, including any appeal

right conferred by 18 U.S.C. § 3742.”     See United States v.

McKinney, 406 F.3d 744, 746 (5th Cir. 2005); United States v.

Robinson, 187 F.3d 516, 517-18 (5th Cir. 1999); FED. R. CRIM.

P. 11(b)(1)(N).   The Government has invoked the waiver provision.

As the district court did not upwardly depart in this case,

Alvarez-Ocanegra’s challenges to his sentence are waived under

the terms of his plea agreement.

     Alvarez-Ocanegra’s argument that the Government withheld

evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963),

is waived by Alvarez-Ocanegra’s valid guilty plea.     See United

States v. Lampazianie, 251 F.3d 519, 526 (5th Cir. 2001); United

States v. Diaz, 733 F.2d 371, 376 (5th Cir. 1984).

     Alvarez-Ocanegra’s argument that the Government violated the

treaty under which he was extradited by enhancing his sentence

based on a prior conviction also waived.    Alvarez-Ocanegra

provided neither adequate argument in support of his assertion

nor adequate citation to authorities.     See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993) (holding that claims not adequately

argued in the body of the brief are deemed waived on appeal).




to a jury. We will not consider the issue because it was raised
for the first time in his reply brief. Unida v. Levi Strauss &
Co., 986 F.2d 970, 976 n.4 (5th Cir. 1993).
                             No. 05-50759
                                  -3-

     Alvarez-Ocanegra’s argument that his conviction is invalid

because § 841 is unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), is foreclosed by this court’s

decision in United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000).   Alvarez-Ocanegra concedes that his argument is

foreclosed.     He raises the issue only to preserve it for Supreme

Court review.

     AFFIRMED.